Citation Nr: 1123416	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-19 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to September 1964.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the appellant's previously denied claim for service connection for the cause of the Veteran's death.  

In March 2011, the appellant was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, the appellant submitted additional evidence in support of the claim, accompanied by a waiver of RO review.

The issue of service connection for the cause of the Veteran's death is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The appellant's claim for service connection for the cause of the Veteran's death was previously denied in an August 2003 RO decision.  The appellant was notified of that decision and filed a notice of disagreement, but did not perfect a timely appeal after the RO issued a statement of the case in December 2003.


2.  The evidence received subsequent to the last final denial of the appellant's claim is new, and is also material because it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2003 RO decision that denied service connection for the Veteran's cause of death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the appellant's claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108, 7105 (West 2010); 38 C.F.R. §§ 3.156, 20.1104 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an August 2003 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant submitted a timely notice of disagreement with that rating decision.  However, following the RO's issuance of a statement of the case in December 2003, she declined to perfect a timely appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the August 2003 decision became final because the appellant did not file a timely appeal.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed an application to reopen her claim in August 2006.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the August 2003 rating decision consisted of the Veteran's January 2003 death certificate, which listed his immediate cause of death as squamous cell carcinoma that was "due to or a consequence of tobacco use."  Also of record were lay statements from the appellant, who took issue with the notation of tobacco use on the Veteran's death certificate.  In those statements, the appellant asserted that the Veteran had quit smoking eight years prior to his death and that his VA treating provider had expressly told her that the Veteran's metastatic cancer was not tobacco-related, but was instead the result of chemical exposure during his period of active service. 

Additional evidence before the August 2003 RO adjudicators included service and post-service medical records, which showed that the Veteran had fractured his left foot during his period of active duty and thereafter had obtained service connection for a related disability (status post-compound fracture of the second, third, and fourth left metatarsals).  However, those service and post-service medical records were negative for any complaints or clinical findings of in-service chemical exposure or malignant tumors.  Nor did those records contain any medical opinion evidence linking the Veteran's squamous cell carcinoma to his period of active duty.  Consequently, the August 2003 RO adjudicators determined, based on the evidence then of record, that the Veteran's fatal cancer was unrelated to his active service and denied the appellant's cause of death claim.

In her August 2003 notice of disagreement, the appellant contended that, in addition to coming in contact with toxic chemicals while on active duty, the Veteran had incurred in-service exposure to asbestos.  She further asserted that this combination of chemical and asbestos exposure had caused or materially contributed to his fatal squamous cell carcinoma.  In response, the RO requested that the appellant provide additional information regarding the specific chemicals that the Veteran had reportedly encountered and the circumstances under which he had been exposed to asbestos in the military.  However, the appellant did not reply to that request.  Thereafter, the RO issued a December 2003 statement of the case in which it confirmed the previous denial of the appellant's claim.

In support of her application to reopen her claim for Dependency and Indemnity Compensation benefits, the appellant has submitted additional VA medical records, which again state her prior assertion regarding the Veteran's success in quitting smoking several years prior to his death.  Additionally, the appellant has submitted service personnel reports, which were not previously of record, showing that, from November 1962 to September 1964, the Veteran was assigned to the USS Barton.  Significantly, the appellant now contends, both in written statements and testimony before the Board and RO, that the Veteran told her about his long-term asbestos exposure while working in the boiler room of the USS Barton.  The appellant further asserts that the Veteran's long-term VA treating provider personally informed her that the Veteran's squamous cell carcinoma was "possibly" related to his in-service exposure to asbestos and other toxic chemicals.  

The Board observes that the appellant is competent to report what the Veteran told her about his exposure to asbestos while serving on the USS Barton.  She is also competent to relay what the VA treating provider informed her about the possible relationship between the Veteran's fatal cancer and his in-service asbestos and chemical exposure.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Moreover, the appellant's lay statements are presumed credible for the purpose of determining whether they are new and material.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board finds that the appellant's aforementioned assertions, combined with the newly obtained service records, documenting the Veteran's service aboard the USS Barton, and the VA medical records, showing that he quit smoking several years before he died, are both new and material.  That newly submitted lay and clinical evidence tends to support the appellant's contentions that the Veteran's fatal squamous cell carcinoma was not solely attributable to tobacco use, but instead resulted, at least in part, from in-service chemical and asbestos exposure.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the appellant's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2010).  Specifically, that new evidence sheds light on the circumstances under which the Veteran reportedly came into contact with asbestos during his period of active service.  As such, that new evidence addresses the exact question that the RO posed to the appellant in September 2003, and which had gone unanswered at the time of the last final denial of her claim.  Moreover, that new evidence is presumed credible for the purpose of determining whether it is material to the appellant's claim.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the Veteran's death, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the appellant's claim relates to previously unestablished facts:  competent evidence suggesting that the Veteran's fatal metastatic cancer was either caused or permanently aggravated by in-service chemical and asbestos exposure.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the appellant's claim is considered reopened.  To that extent only, the appeal is allowed. 


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for the Veteran's cause of death.  To that extent only, the appeal is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of the appellant's newly reopened claim for service connection for the cause of the Veteran's death.  

The appellant contends that the squamous cell carcinoma, listed as the sole cause of death on his January 2003 death certificate, was caused or aggravated by his in-service exposure to asbestos and toxic chemicals.  Specifically, she maintains that the Veteran incurred significant asbestos and chemical exposure while working in the boiler room aboard the USS Barton.  The Veteran's service personnel records confirm that he served as a Navy mechanic and was assigned to the USS Barton for a significant portion of his period of active duty.

At the outset, the Board observes that claims involving asbestos exposure must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on such exposure.  M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).  Additionally, the Board must follow development procedures applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Specifically, VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

The above VA guidelines direct that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  Additionally, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  However, the above guidelines do not create a presumption of exposure to asbestos.  Rather, medical-nexus evidence is required in claims for asbestos-related disease arising from alleged asbestos exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000 (2000), 65 Fed. Reg. 33422 (2000).

The Veteran's service medical records are negative for any complaints or clinical findings of exposure to asbestos.  However, his service personnel records show that he was assigned to a Navy vessel that may have placed him at substantial risk of asbestos exposure.  

The Veteran's post-service medical records show that in October 2001, he was diagnosed with squamous cell carcinoma of the tonsils, which rapidly metastasized to his stomach and lungs and ultimately led to his death on January 1, 2003.  Thereafter, the appellant testified that the VA physician who had treated the Veteran for cancer had expressly told her that this disease may have been causally related to his in-service asbestos and chemical exposure.  The appellant also took issue with the finding on the Veteran's death certificate, indicating that his cancer was "due to or a consequence of" tobacco use.  In that regard, the appellant contended that the Veteran had quit smoking eight years before he died and that the VA medical provider who had subsequently treated him for cancer had indicated that the disease was not smoking-related.  A review of the Veteran's post-service medical records confirms that he had successfully stopped smoking several years prior to his death.

The Board recognizes that the appellant is competent to report what the VA medical provider told her about the etiology of the Veteran's squamous cell carcinoma.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the record does not indicate whether that physician's assessment was predicated on a review of the Veteran's pertinent service and post-service records.  38 C.F.R. § 4.1 (2010).  Moreover, that physician's oral statements, by the appellant's own admission, do not definitively link the Veteran's fatal cancer to his reported asbestos or chemical exposure, or to any other aspect of his military service.  Accordingly, the Board considers that VA examiner's statements to be inherently speculative in nature and of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative).  Such findings fail to provide a definite causal connection between the Veteran's cause of death and his military service.  Accordingly, that physician's statements, as reported by the appellant, are insufficient, standing alone, to warrant a grant of service connection for the Veteran's cause of death.

Similarly insufficient are the appellant's own statements regarding a link between the Veteran's reported asbestos and chemical exposure and his fatal lung cancer.  The Board recognizes that the appellant is competent to relate the Veteran's account of asbestos and chemical exposure while serving aboard the USS Barton.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, neither the Veteran nor his surviving spouse has been shown to have had the requisite clinical training to render an opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the foregoing, it remains unclear to the Board whether the Veteran was exposed to asbestos during his period of Navy service.  It also remains unclear whether his subsequent death from cancer was caused or materially hastened by his alleged in-service asbestos and chemical exposure, or by any other aspect of his military service.  Accordingly, pursuant to the administrative protocols governing asbestos-related claims, the Board finds that, on remand, the RO should contact the service department, or other appropriate authority, and request an opinion as to whether the circumstances of the Veteran's service would have exposed him to asbestos.  

Additionally, the Board finds that an adequate post-service employment history has not yet been obtained in accordance with the VA protocols regarding asbestos-related claims.  Accordingly, efforts to obtain such a history from the Veteran's surviving spouse should be made on remand.

Finally, VA's duty to assist includes a duty to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection for cause of death, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's death may be associated with service.  38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A medical opinion has not yet been requested regarding the appellant's newly reopened claim.  Accordingly, the Board finds that, after the aforementioned development has been completed, a VA medical examiner should review the entire claims folder and render an opinion addressing whether in-service asbestos or chemical exposure, or any other aspect of the Veteran's military service, caused or aggravated his fatal squamous cell carcinoma or otherwise contributed substantially and materially to his death.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

Finally, VA treatment records appear to be outstanding.  The appellant indicated in a May 2007 written statement that the Veteran had received continuous treatment for cancer and other health problems from October 1996 until his death in January 2003.  However, while VA medical records for the month of October 1996 and for the period from October 2001 to December 2002 have been associated with the claims folder, no additional VA medical records appear to have been requested or obtained.  Because it thus appears that there may be additional VA medical records that are pertinent to the appellant's cause of death claim, the Board finds that those additional records should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department regarding the appellant's assertion that the Veteran was exposed to asbestos in the boiler room aboard the USS Barton during his service.  Supply the service department, or other appropriate authority, with the appropriate information regarding the Veteran and his service, and request verification of whether it is at least as likely as not (50 percent or greater probability) that the Veteran's activities during service would have exposed him to asbestos.  

2.  Request that the Veteran's surviving spouse provide a complete post-service employment history for the period of time from his separation from active duty in September 1964 to the present.

3.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Huntington, West Virginia, for the periods from November 1996 to September 2001 and from mid-December 2002 until the Veteran's death on January 1, 2003.  

4.  After the above development has been completed, forward the Veteran's claims folder to an appropriate examiner for the purpose of rendering an opinion with respect to the etiology of the Veteran's death.  The examiner should review the claims folder in its entirety and the examination report should note that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other pertinent evidence of record.  In particular, the examiner should consider the appellant's written statements and testimony regarding the Veteran's in-service exposure to asbestos and other toxic chemicals while working in the boiler room aboard the USS Barton, and the service personnel records confirming that he was assigned to that vessel from November 1962 to September 1964.  Additionally, the examiner should consider the Veteran's post-service employment history, his VA medical records showing that he stopped smoking prior to his diagnosis of and treatment for metastatic squamous cell carcinoma, and the January 2003 death certificate noting that his fatal cancer was "due to or a consequence of tobacco use."  The examiner should also consider the appellant's subsequent account of having been told by a VA treating provider that the Veteran's fatal illness was not smoking-induced but was possibly related to his in-service asbestos and chemical exposure.  Specifically, the examiner should address the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's death from metastatic squamous cell carcinoma of the tonsils was caused or aggravated beyond its natural progression by his reported exposure to asbestos in service?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's fatal metastatic squamous cell carcinoma was caused or aggravated beyond its natural progression by his reported exposure to toxic chemicals in service?

c)  Is it at least as likely as not (50 percent or greater probability) that any other event, injury, or disease in service caused, hastened, or substantially or materially contributed to the Veteran's January 2003 death?

5.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case.  Allow the appropriate period for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


